Citation Nr: 1740747	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-23 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from August 1981 to January 1995.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was previously remanded by the Board in June 2016.


FINDING OF FACT

For the entire appeal period, the Veteran's asthma had a Forced Expiratory Volume in one second (FEV-1) greater than 56 percent that was not treated with systemic corticosteroids or other immunosuppressive drugs; asthma did not require at least monthly visits to a physician for required care of exacerbations or result in any attacks with episodes of respiratory failure.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent have not been met for asthma.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In May 2010, the Veteran indicated that his asthma warranted an increased rating.

Asthma is rated under Diagnostic Code 6602 of the Schedule of Ratings of the Respiratory System, Diseases of the Trachea and Bronchi, found in 38 C.F.R. § 4.97.  

Under Diagnostic Code 6602, a 30 percent disability rating is assigned FEV-1 of 56- to 70-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. 

A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A 100 percent disability rating is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive corticosteroids.  

After careful review of the evidence, the Board finds that the criteria for an evaluation in excess of 30 percent under Diagnostic Code 6602 are not met.  The preponderance of the evidence does not support a finding that the Veteran's FEV-1 values were less than 56 percent during the period on appeal.  Additionally, no examination or treatment record reflects that the Veteran has been treated with systemic corticosteroids or other immunosuppressive drugs, or that asthma required at least monthly visits to a physician for required care of exacerbations or resulted in any attacks with episodes of respiratory failure.  

Specifically July 2010 examination PFT results noted an unspecified FEV-1 of 89 percent.  The December 2014 examination's PFT results found a pre-bronchodilator FEV-1 value of 89 percent; the examiner noted that multiple pre-bronchodilator efforts were performed, one of which was much better than average that the examiner found most indicative of the Veteran's disability because poorer reduction in flows noted in the spirometric numbers on post-bronchodilator probably reflected decreased patient compliance.  See 38 C.F.R. § 4.96(d)(4) (when evaluating based on PFTs, the post-bronchodilator results are applied unless the post-bronchodilator results are poorer than the pre-bronchodilator results).  The December 2015 examination found a pre-bronchodilator FEV-1 value of 81 percent, with no post-bronchodilator testing completed.  As such, an evaluation in excess of 30 percent is not warranted based on PFT testing results.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  

Moreover, there is no evidence of record demonstrating that asthma warranted a higher evaluation based on the use of oral or parenteral corticosteroids or immuno-suppressive medications, monthly or more frequent visits to a physician for exacerbations, or more than one attack per week with episodes of respiratory failure.  The July 2010 examiner reported asthma was treated by a daily inhaled bronchodilator and nebulizer, the December 2014 examination noted daily inhalational bronchodilator therapy and anti-inflammatory medication, and the December 2015 examiner reported use of a daily inhaled bronchodilator and steroid.  The record does not demonstrate, nor does the Veteran contend, that asthma resulted in any attacks with episodes of respiratory failure.  At most, the July 2010 examiner noted the Veteran required physician visits for care of exacerbations a few times per year, but not monthly.  Private medical records indicate the Veteran received treatment for a flare-up of asthma in November 2009.  As such, the Board finds an evaluation is excess of 30 percent for asthma is not warranted.

The Board has considered whether there is any other schedular basis for granting a rating in excess of 30 percent but has found none, noting that the evidence of record indicates chest X-ray reports were consistently normal during the period of the appeal.  As such, the claim must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An evaluation in excess of 30 percent for asthma is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


